Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 11/20/2022, in which:claims 1 and 19 are amended; and the rejections of the claims are traversed. Claims 1-45 are currently pending and an Office Action on the merits follows. 

II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 6-7, 19-20, 26-27, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 and further in view of Lee et al. US 20090312514.
	
	Claim 1 is rejected for similar reasons to claim 19 (see rejection below).
Claim 2 is rejected for similar reasons to claim 20 (see rejection below).

Consider claim 6. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 1, wherein the first transparent conductive layer comprises a plurality of sensing lines of driving electrodes and a plurality of sensing lines of sensing electrodes, and the plurality of sensing lines of driving electrodes and the plurality of sensing lines of sensing electrodes are arranged in parallel and spaced apart.  See Mitsuhashi fig 1b electrodes 5 are arranged in parallel and electrodes 6 are arranged in parallel and are spaced apart.

Claim 7 is rejected for similar reasons to claim 26 (see rejection below).

Consider claim 19. Mitsuhashi discloses a transparent substrate structure see fig 9a  [0032-0035] 2, 7 and 10 are made from PMMA or polycarbonate used for a thermoforming process see fig 4-5 which highlight the thermoforming process, and the transparent substrate structure comprising: 
a transparent cover plate (fig 9a 10 [0032] can be PMMA or polycarbonate among others) comprising a toughening layer on one side or two sides of a surface of the transparent cover plate see fig 9a 14, and a touch sensing layer structure arranged on one surface of the toughening layer fig 9a layers above layer 14), and the touch sensing layer structure comprising: 
a first conductive layer arranged on the other surface of the toughening fig 9 layer that forms electrodes 5, and a first wiring area arranged on one side of the surface of the first conductive layer (see fig 1a lead out wirings area), and a first electrode wire layer arranged on the surface of the first wiring area (see fig 1a lead out wirings connected to electrodes 5), 
a dielectric layer arranged on the surface of the first transparent conductive layer (fig 9a layer 2 is polycarbonate [0032]), 
a barrier layer arranged on the surface of the dielectric layer (fig 9a layer 7 formed on top of layer 2), 
a second conductive layer arranged on the surface of the barrier layer (fig 9a layer that forms electrodes 6 formed on top of layer 7), and 
a second wiring area arranged on one side of the surface of the second transparent conductive layer (see fig 1b leading portions 9 formed on layer 2 and connected to second electrodes 6), and a second electrode wire layer arranged on the surface of the second wiring area (see fig 1a lead out wiring which is connected to electrodes 6), and 
a buffer protective layer arranged on the other surface of the second transparent conductive layer see fig 9a top most layer 7.  

Mitsuhashi does not explicitly disclose transparent conductive substrate comprising first transparent conductive layer and a second transparent conductive layer.
Hashida et al however discloses transparent conductive substrate comprising first transparent conductive layer and a second transparent conductive layer. see fig 2B [0043-0044] first and second electrodes layer 51 and 52 are made of ITO.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi to include transparent conductive substrate comprising first transparent conductive layer and a second transparent, as taught by Hashida, to enable touch sensing functionality while minimizing visibility of the touch electrodes. 
Mitsuhashi as modified by Hashida do not disclose a distance between the first transparent conductive layer and the second transparent conductive layer is less than or equal to 500nm. 
Kusunoki however discloses a distance between the first transparent conductive layer and the second transparent conductive layer is less than or equal to 500nm.([0068-0069][0162] fig 12a fig 15 the distance between two conductive layers is preferably greater than or equal to 25 nm and less than or equal to 100 μm, more preferably greater than or equal to 50 nm and less than or equal to 10 μm, still more preferably greater than or equal to 50 nm and less than or equal to 5 μm. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida to include a distance between the first transparent conductive layer and the second transparent conductive layer is less than or equal to 500nm, as taught by Kusunoki, to reduce increase the mutual capacitance and make the touch sensor thinner [0098] [0101].

Mitsuhashi as modified by Hashida and Kusunoki do not disclose the barrier layer coated with a transparent acrylic glue, polyurethane PU glue or silicon rubber by slit coater.
Masumoto however discloses the barrier layer coated with a transparent acrylic glue, polyurethane PU glue or silicon rubber by slit coater [0037] fig 6 insulating layer is bonding to other layers using acrylic adhesive.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida and Kusunoki to include the barrier layer coated with a transparent acrylic glue, polyurethane PU glue or silicon rubber by slit coater, as taught by Masumoto, to create an extremely strong and efficient bonding between surfaces in a resistant environment.
Mitsuhashi as modified by Hashida Kusunoki and Masumoto do not disclose  by slit coater.
Lee however discloses by slit coater [0124] acrylic adhesive was coated using slot die coating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida and Kusunoki to include by slit coater, as taught by Lee, to produce a thin film with controllable thickness.


Consider claim 20. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, wherein the transparent cover plate is made of polyethylene terephthalate, polyamide, polycarbonate, polymethyl methacrylate, or acrylic film Mistuhashi [0035] PMMA.

Consider claim 26. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, wherein the first transparent conductive layer comprises a plurality of sensing lines of sensing electrodes, and the plurality of sensing lines of sensing electrodes are electrically connected to the first wiring area.  Mitsuhashi fig 1a see edge region where lead portions 9 are connected to drive and sensing electrodes 5 and 6.

Consider claim 27. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, wherein the second transparent conductive layer comprises a plurality of sensing lines of driving electrodes, and the plurality of sensing lines of driving electrodes are electrically connected to the second wiring area Mitsuhashi fig 1a see edge region where lead portions 9 are connected to drive and sensing electrodes 5 and 6.

Consider claim 31. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, wherein the first electrode wire layer and the second electrode wire layer are both electrically connected to an external cable.  Hashida fig 2b electrodes connected to lead wire 40 which is connected to flexible circuit board [0046]. 
Motivation to combine is similar to motivation of claim 19. 

Consider claim 32. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 31, wherein the external cable is a flexible cable Hashida fig 2b electrodes connected to lead wire 40 which is connected to flexible circuit board [0046]. 
Motivation to combine is similar to motivation of claim 19. 

Consider claim 33. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, wherein the dielectric layer is made of polyetherimide, polycarbonate, or polymethyl methacrylate.  Mitsuhashi (fig 9a layer 2 is polycarbonate [0032]),


2.	Claims 3-4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Chow et al. US 20160001496.

Claim 3 is rejected for similar reasons to claim 21 (see rejection below).
Claim 4 is rejected for similar reasons to claim 22 (see rejection below).


Consider claim 21. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose wherein the thickness of the transparent cover plate is between 100um and 2mm.
Chow however discloses wherein the thickness of the transparent cover plate is between 100um and 2mm [0065] substrate film thickness in range of 100 μm 500 μm. Substrate is not limited to PMMA and can include PMMA PVC PC.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee include wherein the thickness of the transparent cover plate is between 100um and 2mm, as taught by Chow, to obtain an absorption coefficient in a specific range [0065]. 

Consider claim 22. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 21, but do not disclose wherein the thickness of the transparent cover plate is 500um.  
Chow however discloses wherein the thickness of the transparent cover plate is 500um.   [0065] substrate film thickness in range of 100 μm 500 μm. Substrate is not limited to PMMA and can include PMMA PVC PC.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee include wherein the thickness of the transparent cover plate is 500um, as taught by Chow, to obtain an absorption coefficient in a specific range [0065]. 


3.	Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Xu et al. US 20220283669.

Claim 5 is rejected for similar reasons to claim 23 (see rejection below).

Consider claim 23. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose wherein the thickness of the toughening layer is less than or equal to 3um.  
Xu however discloses wherein the thickness of the toughening layer is less than or equal to 3um.   [0015] [0035] layer 160 thickness in range of 0.001 μm 3 μm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee to include wherein the thickness of the toughening layer is less than or equal to 3um, as taught by Xu, to provide resistance to substrate underneath it [0035]. 


4.	Claims 12-13 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Guard et al. US 20140028569.

Claim 12 is rejected for similar reasons to claim 24 (see rejection below).
Claim 13 is rejected for similar reasons to claim 25 (see rejection below).

Consider claim 24. Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not explicitly disclose wherein the first transparent conductive layer and the second transparent conductive layer are both made of metal, metal oxide, or organic conductive paint.  
Guard however discloses wherein the first transparent conductive layer and the second transparent conductive layer are both made of metal, metal oxide, or organic conductive paint. [0043] drive and sense electrodes can be made from any suitable material such as ITO or carbon nanotubes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto and Lee to include wherein the first transparent conductive layer and the second transparent conductive layer are both made of metal, metal oxide, or organic conductive paint, as taught by Guard, to enable touch sensing functionality while minimizing visibility of the touch electrodes. 

Consider claim 25. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Guard disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 24, wherein the organic conductive paint is a conductive paint of carbon nanotubes or poly 3,4-ethylenedioxythiophene. Guard [0043] drive and sense electrodes can be made from any suitable material such as ITO or carbon nanotubes.
Motivation to combine is similar to motivation of claim 24. 

5.	Claims 10-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Milne US 20120211264.

	Claim 10 is rejected for similar reasons to claim 28 (see rejection below).
Claim 11 is rejected for similar reasons to claim 29 (see rejection below).

Consider claim 28. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose wherein the sheet resistance of the first transparent conductive layer and the sheet resistance of the second transparent conductive layer are both between 5Q/m2 and 300Q/m2, and the thickness of the first transparent conductive layer and the thickness of the second transparent conductive layer are both between 10nm and 200nm.  
Milne however discloses wherein the sheet resistance of the first transparent conductive layer and the sheet resistance of the second transparent conductive layer are both between 5Q/m2 and 300Q/m2, and the thickness of the first transparent conductive layer and the thickness of the second transparent conductive layer are both between 10nm and 200nm.  [0049] sheet resistance of touch conductive material TCM used in touch panels usually lie in the 100 omega/square to many 100 omega/square. TCM layers thickness are sub-micron (less than 1000 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to include wherein the sheet resistance of the first transparent conductive layer and the sheet resistance of the second transparent conductive layer are both between 5Q/m2 and 300Q/m2, and the thickness of the first transparent conductive layer and the thickness of the second transparent conductive layer are both between 10nm and 200nm, as taught by Milne, to minimize thickness of the touch sensing device and improve electrical proprieties of the conductive layer. 

Consider claim 29. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Milne disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 28, wherein the sheet resistance of the first transparent conductive layer and the sheet resistance of the second transparent conductive layer are both 175Q/m2, and the thickness of the first transparent conductive layer and the thickness of the second transparent conductive layer are both 100nm.  Milne [0049] sheet resistance of touch conductive material TCM used in touch panels usually lie in the 100 omega/square to many 100 omega/square. TCM layers thickness are sub-micron (less than 1000 nm).
Motivation to combine is similar to motivation of claim 28. 

6.	Claims 8-9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Lin US 20140145971.

Consider claim 8. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 1, wherein the first electrode wire layer is formed on the surface of the first wiring area Mitsuhashi fig 1b lead wires 9 and the first electrode wire layer is electrically connected to an external cable Hashida [0046] fig 2b external cable 4 FPC. Motivation to combine is similar to claim 1 (referring back to claim 19)
Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee do not disclose by silver glue through screen printing or photolithography.
Lin however discloses by silver glue [0053] touch panel of present invention uses silver paste to form first and second peripheral wire structure through screen printing or photolithography.  [0040] when metal is employed the first and second peripheral wire structures 209, 210 can be formed through printing process or photolithography.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to include by silver glue through screen printing or photolithography, as taught by Lin, to reduce signal transmission impedance [0053].

Consider claim 9. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Lin disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 8, wherein the external cable is a flexible cable Hashida fig 2b electrodes connected to lead wire 40 which is connected to flexible circuit board [0046].
Motivation to combine is similar to claim 1 (referring back to claim 19).

Consider claim 30. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose, wherein the first electrode wire layer on the first wiring area and the second electrode wire layer on the second wiring area are both silver glue.  
Lin however discloses wherein the first electrode wire layer on the first wiring area and the second electrode wire layer on the second wiring area are both silver glue.  [0053] touch panel of present invention uses silver paste to form first and second peripheral wire structure
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to include wherein the first electrode wire layer on the first wiring area and the second electrode wire layer on the second wiring area are both silver glue, as taught by Lin, to reduce signal transmission impedance [0053].


7.	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Wang  US 20170017317.

Consider claim 34. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose wherein the thickness of the dielectric layer is between 1nm and 100 nm.  
Wang however discloses wherein the thickness of the dielectric layer is between 1nm and 100 nm.  [0122] flexible PC film with thickness in range of 0.05mm to 0.15mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to include wherein the thickness of the dielectric layer is between 1nm and 100 nm, as taught by Wang, to minimizing thickness of touch sensor while maintaining high transmittance. [0122]

Consider claim 35. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Wang disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 34, wherein the thickness of the dielectric layer is 50 nm. Wang [0122] flexible PC film with thickness in range of 0.05mm to 0.15mm.
Motivation to combine is similar to motivation of claim 34. 

8.	Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Cho et al.  US 20160306475.

Consider claim 36. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose wherein the barrier layer is made of transparent acrylic or silicone.  
Cho however discloses wherein the barrier layer is made of transparent acrylic or silicone [0040] acrylic or silicone-based monomer may be used as the insulating material of overcoating layer 22 and thickness may be in range of about 50nm to 5 μm (5000nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to include wherein the barrier layer is made of transparent acrylic or silicone, as taught by Cho, because silicone has superior insulating properties due to its increased carbon atoms which improves arc resistance and leakage resistance. 

Consider claim 37. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Cho disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, wherein the thickness of the barrier layer is between 100nm and 500nm Cho [0040] acrylic or silicone-based monomer may be used as the insulating material of overcoating layer 22 and thickness may be in range of about 50nm to 5 μm (5000nm).
Motivation to combine is similar to motivation of claim 36. 

Consider claim 38. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Cho disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 37, wherein the thickness of the barrier layer is 250nm Cho [0040] acrylic or silicone-based monomer may be used as the insulating material of overcoating layer 22 and thickness may be in range of about 50nm to 5 μm (5000nm).
Motivation to combine is similar to motivation of claim 36. 


9.	Claims 14-17, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further view of Magi et al. US 20150185762.

Claim 14 is rejected for similar reasons to claim 39 (see rejection below).
Claim 15 is rejected for similar reasons to claim 40 (see rejection below).
Claim 16 is rejected for similar reasons to claim 41 (see rejection below).
Claim 17 is rejected for similar reasons to claim 41 (see rejection below).

Consider claim 39. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose wherein the buffer protective layer is made of transparent acrylic or silicone.  

Magi however discloses wherein the buffer protective layer is made of transparent acrylic or silicone.   Fig 1b touch screen [0044] insulating layers can be made of silicone and can range in thickness from 50 micrometers to 5mm (50um -5000um).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to include wherein the buffer protective layer is made of transparent acrylic or silicone, as taught by Cho, because silicone has superior insulating properties due to its increased carbon atoms which improves arc resistance and leakage resistance. 

Consider claim 40. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Magi disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, wherein the thickness of the buffer protective layer is between 1um and 500um. Magi Fig 1b touch screen [0044] insulating layers can be made of silicone and can range in thickness from 50 micrometers to 5mm (50um -5000um).
Motivation to combine is similar to motivation of claim 39. 

Consider claim 41. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Magi disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 40, wherein the thickness of the buffer protective layer is 100um Magi Fig 1b touch screen [0044] insulating layers can be made of silicone and can range in thickness from 50 micrometers to 5mm (50um -5000um).
Motivation to combine is similar to motivation of claim 39. 

Consider claim 42. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee and Magi disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, wherein the buffer protective layer is formed by a transparent protective film coated or attached Magi Fig 1b touch screen [0044] insulating layers can be configured as films, membranes or coatings that maybe to be affixed.
Motivation to combine is similar to motivation of claim 39. 

10.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Kusunoki et al. US 20150346866.

Consider claim 43. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose, wherein the distance between the first transparent conductive layer and the second transparent conductive layer is less than or equal to 500nm.  

Kusunoki however discloses wherein the buffer protective layer is made of transparent acrylic or silicone.   [0069] distance between conductive layers is between 25nm and 50 μm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to include wherein the distance between the first transparent conductive layer and the second transparent conductive layer is less than or equal to 500nm, as taught by Kusunoki, to reduce thickness of the touch panel [0068].


11.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514

Consider claim 44 the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee do not expressly disclose wherein an operating distance between the transparent conductive substrate structure and a touch panel is more than or equal to 10cm.  before the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill the art to set an operating distance between the transparent conductive substrate structure and a touch panel is more than or equal to 10cm because Applicant does not disclose that the distance between the touch panel and conductive substrate structure provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art furthermore, would have expected Applicant’s invention to perform equally well the transparent conductive substrate structure and touch panel of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee.
Therefore, it would have been obvious matter of design choice to modify Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to obtain the invention as specified in claim 44.

12.	Claims 18 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. US 20180275797 in view of Hashida US 20180210573 in view of Kusunoki et al. US 20150346866 in view of Masumoto et al. US 20120268914 in view of Lee et al. US 20090312514 and further in view of Liao et al. US 7244901.


Claim 18 is rejected for similar reasons to claim 45 (see rejection below).

Consider claim 45. Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee disclose the transparent conductive substrate structure used for the thermoforming process as claimed in claim 19, but do not disclose wherein a chamfer of a curved area of the transparent conductive substrate structure is at least 1R or more.  
Liao however discloses wherein a chamfer of a curved area of the transparent conductive substrate structure is at least 1R or more.  Fig 3 Col. 3 lines 45-48 chamfer R/2 to 10R.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor of Mitsuhashi as modified by Hashida Kusunoki Masuomoto Lee to include wherein a chamfer of a curved area of the transparent conductive substrate structure is at least 1R or more, as taught by Liao, to improve electric field in touch panel Col. 3 lines 48-51.

	


III. RESPONSE TO ARGUMENTS

Applicant's arguments with respect have been fully considered but are moot in view of the new grounds of rejection.
The Applicant argues (page 11) that the cited references do not disclose the features of the amended claims  (underlined claims highlighted above). 

The Office agrees and has accordingly updated the rejection to address the new limitations (see updated rejection above). 





IV. CONCLUSION 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 12/01/2022Primary Examiner, Art Unit 2692